Citation Nr: 1738145	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-22 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 15, 2009 for the award of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974, with confirmed service in the Republic of Vietnam (RVN).  The Veteran died in August 2010. The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for PTSD on December 7, 1992.

2.  In an unappealed March 1994 rating action, the RO, in part, denied service connection for PTSD.  

3.  VA received the Veteran's petition to reopen his previously denied claim for service connection for PTSD on July 15, 2009. 

4.  The RO's June 2010 award of service connection for PTSD was based on relevant service official service department records that existed and had not been associated with the claims file when VA first decided the claim.


CONCLUSION OF LAW

The criteria for an effective date from December 7, 1992 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA met its duties to notify and assist in this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The RO initially denied the claim for service connection for PTSD in a March 1994 rating decision.  In June 2010, the RO granted the claim for service connection in the June 2010 appealed rating decision and assigned an effective date of July 15, 2009, the date that VA received the Veteran's claim to reopen.  The RO's grant of service connection for PTSD was based on an October 2009 report, prepared by the Joint Services for Records and Research Center (JSRRC) and the result of VA examinations and treatment records that established a diagnosis of PTSD. 

At the time of the RO's March 1994 denial of the claim for service connection for PTSD, the Veteran's service personnel and treatment records revealed that he had served with the 4th Cav Troop F as an Aircraft Hydraulic Repairman in the United States Army; had served in the RVN September 19, 1972 to February 6, 1973, and had received treatment on November 10, 1972 and February 1, 1973, at the 11th Cav APO 96349 at Da Nang Air Base, Vietnam.  Using this information, in an October 2009 memorandum to the file, JSRRC reviewed official service department records titled, "United States Army Combat Units of the in the Republic of Vietnam, 1966-1973, A Preliminary List" and "Chronology of VC/NVA Attacks on the Primary USAF Operating Bases (September 1972 to February 1973), " reflecting that the Da Nang Air Base had received rounds of unknown caliber and mortar fire in mid-to-late November and December 1972 and on four (4) occasions in January 1973.  The Board finds there was sufficient evidence for VA  to identify and verify the Veteran's claimed stressors prior to July 15, 2009,  and 38 C.F.R. § 3.156 (c)(2) does not bar application of 38 C.F.R. § 3.156(c)(1) in this case.  38 C.F.R. § 3.156 (c)(2).  The JSRRC memorandum was based on service department records and used to verify the Veteran's stressors.  Accordingly, finality of the March 1994 rating decision is invalidated, and the March 1994 adjudication of the original service connection claim for PTSD is readjudicated in this Board decision.  See 38 C.F.R. §3. 156 (c).

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016).  

The record reflects that the Veteran manifested symptoms of PTSD prior to filing his original claim for service connection for PTSD on December 7, 1992.  However, the Board has not identified any document and/or statement from the Veteran which could reasonably be construed as a claim, either formal or informal, for service connection for PTSD prior to December 7, 1992.  Thus, December 7, 1992 is the earliest effective date that can be assigned for service connection for PTSD.  38 C.F.R. § 3.156 (c)(3); Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

The Veteran has had PTSD throughout the course of this claim.  The Veteran provided sufficient information for VA to identify and obtain the records prior to rating decision initially denying his claim.  The grant of service connection for PTSD is based in part upon the details of stressors contained in these relevant records.  Thus, an earlier effective date of December 7, 1992 is warranted for the grant of service connection for PTSD.  38 C.F.R. §§  3.156 (c), 3.400.

ORDER

Entitlement to an effective date of December 7, 1992, for the grant of service connection for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


